Order unanimously reversed, with costs, and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: Special Term erred in granting plaintiff summary judgment directing defendant to pay the cost of private school expenses for the parties’ minor son. Under the terms of the parties’ separation agreement, which was incorporated but not merged into the divorce decree, defendant is obligated to pay private school expenses provided the school is “chosen by mutual agreement of the parties”. The parties’ affidavits present a clear-cut factual dispute with respect to whether the parties agreed to their son’s enrollment in the Florida school. An evidentiary hearing is therefore necessary to determine whether there was such agreement (see Matter of Wayne v Wayne, 77 AD2d 625). (Appeal from order of Supreme Court, Monroe County, Smith, J. — contempt.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.